Citation Nr: 0803273	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a right 
eye injury to include a corneal abrasion.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1972 to March 1975 and from June 1975 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2003, of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).

In October 2006, the Board remanded the case for additional 
procedural development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1. In a rating decision in February 1993, the RO denied the 
claim of service connection for residuals of a right eye 
injury to include a corneal abrasion; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the adverse 
determination. 

2. The additional evidence presented since the rating 
decision in February 1993 by the RO is either cumulative or 
redundant of evidence previously considered, or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of a right eye injury to 
include a corneal abrasion, and the evidence does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The rating decision in February 1993 by the RO, denying 
the claim of service connection for residuals of a right eye 
injury to include a corneal abrasion, became final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.104 (2007).

2. As new and material evidence has not been presented, the 
claim of service connection for residuals of a right eye 
injury to include a corneal abrasion is not reopened.  
38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Pursuant to the remand by the Board in October 2006, the RO 
provided post-adjudication notice by letter, dated in 
December 2006.  The veteran was notified that he had to 
submit new and material evidence to reopen the claim of 
service connection, that is, evidence that was not redundant 
or cumulative of evidence previously considered in deciding 
the claim, and evidence that pertained to the reason the 
claim was previously denied, that is, evidence of residuals 
of an eye injury. 

The veteran was also notified of the type of evidence 
required to reopen the underlying claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  He was asked to submit any 
evidence in his possession that pertained to the claim.  The 
notice included the provisions for the effective date of the 
claim and for the degree of disability assignable.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) 


(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 
3.159 notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(the elements of a new and material evidence claim); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim). 

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Until new and material evidence is 
presented, there is no duty to provide a VA medical 
examination or to obtain a VA medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii).  As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural and Factual Background

In a rating decision in February 1993, the RO denied the 
claim of service connection for residuals of a right eye 
injury to include a corneal abrasion on grounds that although 
the service medical records showed treatment for corneal 
abrasion of the right eye in September 1985, no residual 
disability as a result of the injury was noted in the service 
medical records or after service. 

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the adverse determination and the rating decision became 
final based on the evidence of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

The evidence of record and considered by the RO at the time 
of the rating decision in February 1993 is summarized as 
follows:

The service medical records show that in September 1985 while 
playing water polo the veteran was hit in the right eye with 
a finger.  The pertinent finding was corneal abrasion.  On 
retirement examination in December 1991, there was no 
complaint, finding, or history of residuals of a right eye 
corneal abrasion.  Distant and near vision in the right eye 
was 20/20. 

Application to Reopen

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the veteran's current application to reopen the claim was 
received in April 2002, the regulatory definition of "new and 
material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence consists of the following documents:

Item (1) consists of copies of service medical records that 
show treatment for a corneal abrasion of the right eye in 
September 1985.  The evidence is not new and material as it 
is redundant, that is, it is repetitive of the evidence 
previously considered by the RO in the rating decision on 
February 1993.  Redundant evidence does not meet the standard 
of new and material evidence under 38 C.F.R. § 3.156.

Item (2) consists of VA records dated in October 1998 and in 
April 2004, documenting the veteran's complaints of blurred 
vision to include right eye pain. The impression was 
refractive error.  Slit lamp examinations of the right cornea 
were negative.  This evidence opposes, rather than supports, 
the claim because residuals of a corneal abrasion of the 
right eye were not found, and the evidence therefore does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

Item (3) consists of the veteran's statements that the in-
service right eye injury resulted in scarring of the eye, 
which caused him to develop bilateral refractive error and 
required him to use prescription eye glasses.  To the extent 
that the veteran associates refractive error to the in-
service right eye injury, lay assertions of medical 
causation, which is not capable of lay observation, can not 
serve as a predicate to reopen a previously denied claim.  
Moray v. Brown, 5 Vet. App. 211.





As the additional evidence does relate to an unestablished 
fact necessary to substantiate the claim, that is, evidence 
of current residuals of a corneal abrasion, and as the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim, the evidence is not new and 
material, and the claim is not reopened.  


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
residuals of a right eye injury to include a corneal abrasion 
is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


